DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Claim 11 subject matter related to a third component - “(b) a third component comprising….” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryoichi KATO (KATO) JP 2019-237613 (US 2021/0202372 used for translation and rejection purpose only).
As per claim 1 KATO disclose;
A component (Capacitor fig. 11 item 30b) for a vehicle electric drive (Examiner’s note: KATO disclose claimed structure therefor capable to be used for vehicle), comprising at least one connecting lug pair (item 32 and 34) projecting from the component (30b) for electrically connecting the component (item 30b is connected to item 21), wherein a first connecting lug (32) and a second connecting lug (34b) of the connecting lug pair each include a joining zone (221 and 343) for electrically connecting the component by means of a thermal joining seam. (Para 0044 “laser welding is performed to bond the tip portion of the first wiring portion 322 to the first bonding areas 221”)

As per claim 2 KATO disclose;
the joining zone of the first connecting lug (32) and the joining zone of the second connecting lug (34b) are each arranged at the projecting end of the associated connecting lug.(Fig. 11) 

As per claims 3 and 4 KATO disclose;
the joining zones are welding zones. (Para 0044 “laser welding is performed to bond the tip portion of the first wiring portion 322 to the first bonding areas 221”)
-the joining zones are laser welding zones. (Para 0044 “laser welding is performed to bond the tip portion of the first wiring portion 322 to the first bonding areas 221”)

As per claim 5 KATO disclose;
in an installed position of the component (fig. 11 item 30a), the first connecting lug (32) covers the second connecting lug (34b) of the connecting lug pair at least in sections. (fig. 11)

As per claim 6 KATO disclose;
in the installed position, the second connecting lug (34b) is fully covered by the first connecting lug (32) along an associated first horizontal direction and projects beyond the first connecting lug (32) along an associated second horizontal direction that is perpendicular to the first horizontal direction. (fig. 11)

As per claim 7 KATO disclose;
an insulating layer (133) is arranged between the first connecting lug (32) and the second connecting lug (34b). (fig. 11)

As per claim 10 KATO disclose;
wherein the component is a power electronics module (fig. 11 item 21 with electronics para 0023), an electric driving machine or a capacitor module. (fig. 11 item 31)

Claim(s) 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KATO.
As per claim 11 KATO disclose;
An assembly for a vehicle electric drive (Examiner’s note: KATO disclose claimed structure therefor capable to be used for vehicle), comprising a first component (power module fig. 11 item 20) comprising at least one connecting lug pair projecting from the component for electrically connecting the component, wherein a first connecting lug (24) and a second connecting lug (22) of the connecting lug pair each include a joining zone (221 and 343) for electrically connecting the component (20) by means of a thermal joining seam (Fig. 11 shows joining seam at 221 and 343), which is embodied as a power electronics module (20), and comprising 
(a) a second component (30b) comprising at least one connecting lug pair (32 and 34b) projecting from the component for electrically connecting the component (30b), wherein a first connecting lug (32) and a second connecting lug (34b) of the connecting lug pair each include a joining zone (221 and 343) for electrically connecting the component (30b) by means of a thermal joining seam, (at 221 and 343) which is embodied as a capacitor module (30b), and/or 
(b) a third component comprising at least one connecting lug pair projecting from the component for electrically connecting the component, wherein a first connecting lug (32) and a second connecting lug (34b) of the connecting lug pair each include a joining zone for electrically connecting the component by means of a thermal joining seam, which is embodied as an electric driving machine, wherein at least one connecting lug of the power electronics module is electrically conductively connected to an associated connecting lug of the electric driving machine or to an associated connecting lug of the capacitor module by means of a thermal joining seam, in particular a weld seam. (KATO process of connecting first component can be used for third component as third component will use same process, as per claim third component is claimed as optional, therefor prior art disclose claimed subject matter)

As per claim 12 KATO disclose;
wherein the connecting lug (fig. 10 and 11 24 and 22) of the power electronics module (21) is electrically conductively connected to the associated connecting lug of the electric driving machine or to the associated connecting lug (item 34a and 32) of the capacitor module (31) by means of a plate-shaped intermediate piece (fig. 10 and Fig. 11 item 41 “plate-shaped intermediate piece”), wherein the intermediate piece (item 41) is electrically conductively connected to the connecting lug (item 21 on item 24) provided on the power electronics module (21) by means of a first thermal joining seam (item 241) and is electrically conductively connected to the associated connecting lug (34b of item 31) of the electric driving machine or of the capacitor module (31) by means of a second thermal joining seam. (item 343)

As per claim 14 KATO disclose;
The assembly according to claim 12 wherein an insulating layer (41) is provided which electrically insulates the intermediate piece (40) from connecting lugs (32 and 22) which are not connected by means of the intermediate piece (41).

Claim(s) 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KATO.
As per claim 15 KATO disclose;
A method of electrically conductively connecting two components (Fig. 11 item 31 and 21), comprising the steps of: (a) providing a first component (item 31) comprising at least one connecting lug pair (item 32 and 34a) projecting from the component (31) for electrically connecting the component (31), wherein a first connecting lug (32) and a second connecting lug (34b) of the connecting lug pair each include a joining zone for electrically connecting the component (31) by means of a thermal joining seam (343), and a second component (21) comprising at least one connecting lug pair (22 and 24) projecting from the component (item 21) for electrically connecting the component (item 31), wherein a first connecting lug (32) and a second connecting lug (34b) of the connecting lug pair each include a joining zone for electrically connecting the component (31) by means of a thermal joining seam (343 and 241); and (b) welding a connecting lug of the first component to an associated connecting lug of the second component. (fig. 11)

As per claim 16 KATO disclose;
wherein step b) is proved by laser welding. (Para 0044 “laser welding is performed to bond the tip portion of the first wiring portion 322 to the first bonding areas 221”)

As per claim 17 KATO disclose;
wherein prior to welding one of the connecting lugs, an insulating layer (item 133) is placed under an associated joining zone, and/or after welding one of the connecting lugs (item 40 and 34b item 343), an insulating layer (133) is placed onto an associated joining zone.(Fig. 11)

As per claim 18 KATO disclose;
wherein initially, one of the connecting lugs of a connecting lug pair (item 32 and 34b) of the first component (item 31) is welded to an associated connecting lug of the second component (item 31), then the connecting lug and the associated connecting lug are covered with an insulating layer (item 133), and subsequently another of the connecting lugs of the connecting lug pair (item 22 and 24) of the first component (item 21) is welded to an associated connecting lug of the second component (item 21).

As per claim 19 KATO disclose;
wherein the another of the connecting lugs of the connecting lug pair (item 31) of the first component (item 31) is welded to an associated connecting lug of the second component (21) via an intermediate piece. (item 40)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KATO in view of Hirofumi Watanabe (Watanabe) US 2007/0199926.
As per claim 8 and 9 KATO disclose;
the first connecting lug (32) and/or the second connecting lug (34b) against a base plate (Para “a heat radiation plate formed on the rear surface of the insulating plate,”), the base plate is a cooling plate.(Para 0023 “a heat radiation
plate formed”) further teaches a laser welding.
 	But does not teach, well-known essential element for laser welding e.g. a pressure element for pressing.
	However in analogues art Watanabe teaches a use of pressure element during laser welding.(Fig. 14 item 20a pressure element pressing against base element 20b-- see para 0074 and 0075)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine KATO and Watanabe by incorporating the teaching of Watanabe, into the system of KATO to use well-known pressure element. One having ordinary skill in the art would have found it motivated to use teachings of Watanabe to execute a stable welding and further to provide sufficiently secure the weld strength.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over KATO in view of Watanabe.
As per claim 8 and 9 KATO disclose;
the intermediate piece (41) further teaches a laser welding.
 	But does not teach, well-known essential element for laser welding e.g. a pressure element for pressing, and a hole for pressure element.
	However in analogues art Watanabe teaches a use of pressure element during laser welding.(Fig. 14 item 20a pressure element pressing against base element 20b-- see para 0074 and 0075)
	Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine KATO and Watanabe by incorporating the teaching of Watanabe, into the system of KATO to use well-known pressure element. One having ordinary skill in the art would have found it motivated to use teachings of Watanabe to execute a stable welding and further to provide sufficiently secure the weld strength.
	KATO and Watanabe claimed inventions except for an opening for pressure element,  It would have been obvious to one of ordinary skill in the art at
the time the invention was made to use various ways of applying pressure during welding, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. In re Karlson. 136 USPQ 184.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/MUKUNDBHAI G PATEL/Primary Examiner, Art Unit 2835